PER CURIAM.
The sentence imposed upon appellant is reversed, and we remand for resentencing in accordance with Washington v. State, 564 So.2d 168 (Fla. 5th DCA June 21, 1990). A departure sentence may not be imposed at resentencing. Pope v. State, 561 So.2d 554 (Fla.1990).
The maximum period of incarceration that may be imposed in case number 87-4283, including the one-cell bump-up for violation of probation, is 30 months. In case number 88-9627, the maximum period of incarceration that may be imposed for 3⅜ years, including the one-cell bump-up for committing the new offense while on probation for the old offense. The increased penalty for the new offense results from the “one scoresheet” concept of the sentencing guidelines. Peters v. State, 531 So.2d 121 (Fla.1988).
REVERSED AND REMANDED.
COBB, GOSHORN and PETERSON, JJ., concur.